Citation Nr: 0917721	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to January 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of his daily 
personal needs or protect himself from the hazards and 
dangers of his daily environment.  

2.  The Veteran does not have any disability ratable at 100 
percent under the schedule for rating disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1521(d), 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.351, 3.352 (2008).  

2.  The criteria for an award of special monthly pension 
based on being housebound have not been met.  38 U.S.C.A. 
§§ 1521(e), 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.351, 3.352, and Part 4 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

In a letter sent in August 2004, the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
February 2005.  Thus, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  Current VA clinical records have been obtained.  
The Veteran had a VA eye examination in January 2005.  He was 
offered another VA eye examination but did not report for the 
scheduled examination in January 2006.  His representative 
recently speculated that there might be good cause for him to 
miss the examination and asked that it be rescheduled; 
however, the Veteran himself has not asserted any good cause 
for missing the examination.  He has not given any reason for 
missing the examination.  He has not notified VA that he 
would report for a rescheduled examination.  He has not even 
requested another examination.  Without anything from the 
Veteran himself, there is no point in rescheduling.  Cf. 
38 C.F.R. § 3.655 (2008).  In reaching this conclusion the 
Board notes that the clinical records contain the report of a 
recent eye examination in January 2005.  The representative 
has also asked that the Veteran be examined to evaluate all 
his disabilities to see if they meet the criteria for special 
monthly pension.  In actuality, the Veteran has had 
examinations at the VA clinic and the VA clinical records 
provide more than enough information to determine whether he 
meets the requirements for special monthly pension.  

Other than the request for further examination, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Special Monthly Pension

The law provides increased pension benefits to a veteran by 
reason of need for aid and attendance or of being housebound.  
38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(a)(5).  Under 
38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance. 38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that his condition requires him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).  The veteran 
must be unable to perform one of the enumerated disabling 
conditions, but his condition does not have to present all of 
the enumerated disabling conditions.  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).  

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling under the rating schedule (not 
including total ratings for pension under 38 C.F.R. § 4.17), 
and has either additional disability or disabilities 
independently ratable at 60 percent or more, or is 
permanently housebound by reason of his disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  
A veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to permanent 
disability or disabilities.  38 C.F.R. § 3.351(d)(2).

Discussion

In April 1991, the RO granted pension benefits based on the 
debilitating affects of retinitis pigmentosa.  That disorder 
was rated as 70 percent disabling with visual acuity of 
20/200 in both eyes.  A higher rate of pension, special 
monthly pension, is payable if certain criteria are met 
indicating greater levels of disability.  In July 2004, the 
Veteran requested special monthly pension, reporting that his 
vision had worsened and he was now legally blind.  He was 
totally blind in one eye and had to use a magnifier to write 
or pay bills.  

VA clinical notes for October 2004 show the Veteran presented 
for an initial visit.  His history was taken and he was 
examined.  He reported that he last saw a physician in 1990 
in another state.  A doctor had diagnosed him as legally 
blind but did not prescribe any eyewear.  The Veteran 
reported that he was able to cook for himself and look after 
himself.  He was not able to drive because of the blindness.  
The Veteran denied problems involving his cardiac, pulmonary, 
genitourinary, neurologic, blood, and endocrine systems.  The 
only gastrointestinal disorder was gastroesophageal reflux 
disease.  There was no history of rheumatologic symptoms or 
infections diseases.  The only musculoskeletal problem was a 
fractured  right great toe in 1977.  The only thing of 
psychiatric note was a hospitalization in 1990 for alcohol 
dependence.  

On examination in October 2004, the Veteran was noted to be 
alert and oriented and in no acute distress.  His head was 
normocephalic and atruamatic.  The pupils of his eyes were 
equally round, measuring approximately 5 millimeters in 
diameter.  The left pupil was reactive to light.  The right 
pupil was sluggish to react to light.  There were no lower 
teeth and a few upper teeth were missing.  The oral mucosa 
was pink and moist without exudates.  There were no carotid 
bruits and the cervical nodes were normal.  His heart had a 
regular rate and rhythm without murmurs.  The first and 
second heart sounds were normal.  Pulmonary examination 
showed good inspiratory/expiratory effort.  The lungs were 
clear to auscultation, without wheezes.  His abdomen was flat 
and soft with normal bowel sounds.  There was no 
organomegaly, masses, or tenderness.  The extremities 
revealed a fungus infection of the toenails.  Otherwise, 
there were no calluses, ulcerations, edema, or stasis.  
Strength in the upper and lower extremities was 5/5 and 
equal.  There was a good range of motion on flexion and 
extension, internal and external rotation, adduction and 
abduction of the lower extremities.  Neurologic responses 
were intact.  The impression was gastroesophageal reflux 
disease and legal blindness (by patient history).  

In November 2004, the Veteran returned to the clinic for 
medical management.  He was ambulatory, alert and oriented.  
His skin had no rashes, lesions or abrasions.  His head was 
normocephalic.  In the ears, tympanic membranes were 
bilaterally clear and pearly gray, without excess cerumen, 
redness or bulging.  Nasal passages were red, patent and not 
swollen.  Inferior turbinates were red with clear rhinorrhea.  
Frontal and maxillary sinuses were non-tender, without 
swelling.  His throat was not tender.  Tonsils were 1+ 
without redness or exudate.  The mouth had no lesions or 
ulcers.  His gums had no redness or swelling.  Dentition was 
good.  The thyroid was not palpable.  His neck was supple and 
his trachea was in the midline.  Respiration was even and not 
labored.  Chest movement was symmetrical.  Breath sounds were 
equal bilaterally.  There were no rales, rhonchi, or wheezes.  
The heart had a regular rate and rhythm.  There were no heart 
murmurs, clicks, gallops, or rubs.  The abdomen was round, 
soft, and non-tender, with no rebound, guarding, palpable 
masses, or hepatomegally.  Bowel sounds were present in 4 
quadrants.  The Veteran's prostate was of normal size, 
smooth, and non-tender, without palpable nodules.  There was 
an active range of motion in the upper and lower extremities.  
The shoulders had abduction and adduction without pain.  The 
hips had positive weight bearing without difficulty.  
Bilaterally, the knees had no pain on ambulation.  There was 
no edema or deformity.  There was no crepitus on flexion or 
extension.   Deep tendon reflexes were 2+.  Pulses in the 
extremities were 2+, without edema.  The assessment was blood 
pressure 130/79, hypothyroidism, GERD, legally blind, and 
retinitis pigmentosa.  

The Veteran had a comprehensive VA eye examination in January 
2005.  He stated that his vision was worse.  His peripheral 
vision and depth perception had decreased.  He had no 
flashes, but floaters in his left eye.  Visual acuity tested 
at no light perception on the right and 5/60 on the left.  A 
detailed report was made. The assessment was retinitis 
pigmentosa of both eyes; vitreous opacities left greater than 
right; nuclear, cortical, posterior subcapsular cataracts 
both eyes; and moderate cup to disc ratio with normal 
intraocular pressures.  

A February 2005 VA clinical note shows the Veteran had a 
myocardial infarction and was treated at a private hospital 
with a 5 vessel coronary artery by-pass graft.  He appeared 
to be doing well.  He was oriented and in no acute distress.  

The Veteran was seen for a follow-up in early August 2005.  
He presented with bradycardia and was hypotensive.  
Medication changes were made.  He was noted to be alert and 
oriented and in no acute distress.  Examination of the head, 
eyes, ears, nose and throat disclosed no abnormalities.  The 
heart had a regular rate and rhythm without murmurs.  The 
lungs were clear to auscultation without wheezes.  The 
abdomen was soft with normal bowel sounds and no masses.  The 
extremities had no edema, venous stasis, or varicosities.  An 
old surgical scar was noted on the right lower extremity.  
The impression was blood pressure of 105/62, recent 
bradycardia & hypotension, coronary artery disease, 
gastroesophageal reflux disease, legally blind, and coronary 
artery by-pass graft done in February 2005.  The Veteran was 
counseled as to the amount and level of exercise he should be 
doing.  Walking was his primary exercise.  

In late August 2005, the Veteran presented with a report of 
generalized weakness and dizziness.  He had been running low 
blood pressure readings in the last few days.  The previous 
day, he had gone to a private emergency room with back pain 
and lightheadedness.  A work-up there had been unremarkable.  
He denied melena, hematochezia, hemoptysis, or hematemesis.  
He reported that he became dizzy.  Objectively, he was alert 
and oriented and in no acute distress.  He was noted to be 
legally blind.  There were no carotid bruits.  The tympanic 
membranes were normal.  The oral mucosa was pink and moist, 
without exudates.  The heart had a regular rate and rhythm 
without murmurs.  The lungs were clear to auscultation 
without wheezes.  The abdomen was flat with normal bowel 
sounds.  The extremities had no rashes or edema.  The 
impression was a blood pressure of 94/60, dizziness, 
hypotension, coronary artery disease, gastroesophageal reflux 
disease, and legally blind.  Medication changes and further 
testing were recommended.  Testing was positive for H. pylori 
and medication was recommended.  

When the Veteran was seen at the VA clinic, in September 
2005, he said that he continued to have dizziness for 2 
months, as well as tinnitus for 1 month.  The dizziness was 
worse with quick standing.  It was noted that medication had 
been discontinued after a hypotensive episode and the Veteran 
was not currently on antihypertensive or prostate 
medications.  Initial work-up at a private hospital had been 
essentially negative.  An ultrasound test of his carotids was 
negative; the arteries were patent.  He had gained 2 pounds 
in the last 5 months and was eating and sleeping well.  
Examination showed the Veteran to be alert, oriented, and in 
no acute distress.  Examination of the head produced normal 
findings, except that quick head motion elicited dizziness.  
The heart had a regular rate and rhythm without murmurs.  The 
lungs were clear to auscultation without wheezes.  The 
abdomen was soft with normal bowel sounds and no masses.  The 
extremities had no rashes, edema, or lesions.  No neurologic 
deficits were noted.  The impression was blood pressure of 
107/64, benign positional vertigo, generalized weakness, 
tinnitus, H. pylori positive, gastroesophageal reflux 
disease, and hypothyroidism.  It was noted that the Veteran 
had recently started synthyroid.  

When the Veteran arrived at his January 2006 appointment, he 
was using a walking stick due to decreased eye sight.  He 
complained of intermittent ear ringing and headaches.  He 
felt his energy was decreased and had a fainting spell that 
day.  He reported that he could not do housework without 
blacking out.  Examination showed the Veteran to alert and 
oriented, and in no acute distress.  He ambulated with a 
walking cane.  He had right eye blindness.  The oral mucosa 
was without lesions or ulcers.  Cervical nodes were normal.  
Dizziness was induced on quick side to side head motion and 
quick head flexion and extension.  The heart had a regular 
rate and rhythm without murmur.  The lungs were clear to 
auscultation without wheezes.  The extremities had no edema, 
venous stasis, or varicosities.  Peripheral pulses were 2+ 
and equal, bilaterally.  The impression was a blood pressure 
of 108/77, dizziness, hypothyroid, and coronary artery 
disease with a coronary artery bypass graft done in 2005.  

Also in January 2006, a computerized tomography scan of the 
brain, done at a private facility in January 2006, was 
reviewed and noted to be unremarkable.  An echo cardiogram 
was done at the VA medical center.  

The Veteran returned to the VA primary care clinic in 
February 2006.  He was doing well with no chest pain.  His 
appetite had increased since he stopped smoking.  He was 
alert and oriented, non-toxic.  His skin was without rash, 
lesions, or abrasions.  His head was normocephalic.  In the 
ears, tympanic membranes were bilaterally clear and pearly 
gray, without excess cerumen, redness or bulging.  Nasal 
passages were red, patent and not swollen.  Inferior 
turbinates were red with clear rhinorrhea.  Frontal and 
maxillary sinuses were non-tender, without swelling.  His 
throat was not tender.  Tonsils were 1+ without redness or 
exudate.  The mouth had no lesions or ulcers.  His gums had 
no redness or swelling.  Dentition was good.  The thyroid was 
not palpable.  His neck was supple and his trachea was in the 
midline.  Respiration was even and not labored.  Chest 
movement was symmetrical.  Breath sounds were equal 
bilaterally.  There were no rales, rhonchi, or 
inspiratory/expiratory wheezes.  The heart had a regular rate 
and rhythm.  There were no heart murmurs, clicks, gallops, or 
rubs.  The abdomen was round, soft, and non-tender, with no 
rebound, guarding, palpable masses, or hepatomegally.  Bowel 
sounds were present in 4 quadrants.  The Veteran's prostate 
was of normal size, smooth, and non-tender, without palpable 
nodules.  There was an active range of motion in the upper 
and lower extremities.  The shoulders had abduction and 
adduction without pain.  The hips had positive weight bearing 
without difficulty.  Bilaterally, the knees had no pain on 
ambulation.  There was no edema or deformity.  There was no 
crepitus on flexion or extension.   Deep tendon reflexes were 
2+.  Pulses in the extremities were 2+, without edema.  The 
assessment was blood pressure 129/75, chronic obstructive 
pulmonary disease, arthritis, and history of myocardial 
infarction and coronary artery bypass done in February 2005.  

In April 2006, the Veteran was seen for a consultation on his 
echocardiograph results.  The report reviewed the details.  
The conclusion was that the Veteran had normal left 
ventricular systolic function with an ejection fraction 
between 60 and 70 percent; mild tricuspid regurgitation; no 
obvious intracavitary mass, thrombi or significant 
pericardial effusion.  



Conclusion

The clinical notes summarized above provide a great deal of 
data on the Veteran's state of health.  They show that the 
Veteran is not bed ridden or a patient in a nursing home.  
His upper and lower extremities retain their functionality 
and enable him to meet his daily needs and protect himself 
from any dangers in his environment.  He cannot drive due to 
his blindness and requires help with transportation in that 
regard, but he does not require the aid and attendance of 
another person on a regular basis.  

Benefits can be paid at the aid and attendance rate if 
appellant is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  The 
Veteran had an eye examination in January 2005.  There was no 
evidence of visual impairment consistent with concentric 
contraction of the visual field to 5 degrees or less.  There 
was no light perception in the right eye.  The rating code 
provides steps that go from having only light perception to 
anatomical loss of one eye.  There is no rating step for no 
light perception, so it is rated at the next higher step, 
anatomical loss of the eye.  38 C.F.R. § 4.83 (2008).  The 
visual acuity in the left eye was 5/60.  Here again, there is 
no specific rating step for this level of vision so it is 
rated at the next higher step for 15/200 (or 4.5/60).  Under 
38 C.F.R. § 4.84a, Code 6064, this combination provides an 80 
percent rating.  The 5/60 visual acuity in the left eye does 
not approximate the restriction of visual acuity to 1.5/60 or 
5/200 required for aid and attendance benefits or a 100 
percent rating.  38 C.F.R. §§ 4.7, 4.84a, Code 6063 (2008).  

A basic requirement for pension benefits at the housebound 
rate is a 100 percent evaluation under the rating schedule.  
As discussed above, the Veteran's visual impairment, his most 
significant disability does not meet that level and would 
only be rated at 80 percent.  The Veteran's next most 
significant disability is his coronary artery disease with 
residuals of a 5 vessel by-pass graft.  A 100 percent rating 
for that condition requires chronic congestive heart failure, 
or that a work load of 3 METs (metabolic equivalents) or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 
7017 (2008).  The January 2006 echocardiogram showed there 
was no left ventricular dysfunction.  Left ventricular 
systolic function was considered to be normal with an 
ejection fraction between 60 and 70 percent.  Further, the 
clinical records show that there is no impairment of health 
consistent with chronic congestive heart failure, or a 
restriction of activities consistent with a work load of 3 
METs or less resulting in the required symptoms.  The Board 
has considered the Veteran's other diagnoses and there is no 
indication, despite several examinations, that any of them 
are 100 percent disabling.  In the absence of a 100 percent 
disability, the threshold requirement for benefits at the 
housebound rate is not met.  

The Veteran's eyesight has indeed deteriorated.  However, his 
visual impairment has not advanced to such an extent that a 
higher rate of pension is payable.  The Veteran's claims in 
this case are outweighed by the medical records which clearly 
establish that he does not have the visual impairment 
required for benefits at the aid and attendance rate, nor is 
there an actual need for the regular aid and attendance of 
another person.  Further, the medical records show that 
neither the visual impairment nor the heart disease nor any 
other disorder meets the criteria for a 100 percent rating, 
which is a threshold requirement for pension benefits at the 
housebound rate.  The medical records in this case provide a 
preponderance of evidence that outweighs the Veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to special monthly pension is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


